United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3207
                                    ___________

Emmitt John Trombley,                *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of Minnesota.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     *        [UNPUBLISHED]
                                     *
            Appellee.                *
                               ___________

                          Submitted: April 15, 2003

                               Filed: April 28, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Emmitt John Trombley appeals the district court’s1 order affirming the denial
of disability insurance benefits. Having carefully reviewed the record, see Mittlestedt
v. Apfel, 204 F.3d 847, 850-51 (8th Cir. 2000) (substantial-evidence standard of



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
review; reviewing court may not reverse merely because substantial evidence would
also support opposite decision), we affirm.

       In documents related to his October 1996 application, Mr. Trombley alleged
disability since October 1990 from reactive airway disease, stomach problems, and
neck, back, and thumb injuries. After an administrative hearing--which included
testimony from a vocational expert (VE), a medical expert, and psychologist Phillip
Haber--the administrative law judge (ALJ) found that Mr. Trombley could not
perform his past relevant work, but he could perform jobs the VE had identified in
response to the ALJ’s hypothetical.

       Mr. Trombley argues that the ALJ failed to give proper weight to certain
residual-functional-capacity (RFC) findings of Dr. Mark Millis, his treating family
physician, and Dr. Haber, who saw him on three occasions and conducted testing.
However, the ALJ adequately explained and supported his determination that these
opinions were not entitled to deference. See Holmstrom v. Massanari, 270 F.3d 715,
720 (8th Cir. 2001) (treating physician’s opinion will be given controlling weight if
well supported by medically acceptable diagnostic techniques, and consistent with
other substantial evidence); Johnson v. Chater, 87 F.3d 1015, 1018 (8th Cir. 1996)
(treating physician’s opinion that is itself inconsistent should be given less
deference).

      Mr. Trombley further complains that the ALJ did not conduct the analysis
required by Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), in discrediting
his subjective complaints of pain. We disagree. See Lowe v. Apfel, 226 F.3d 969,
972 (8th Cir. 2000) (ALJ need not discuss methodically each Polaski factor if factors
are acknowledged and examined; where adequately explained and supported,
credibility findings are for ALJ to make); cf. Easter v. Bowen, 867 F.2d 1128, 1129-
31 (8th Cir. 1989) (ALJ gave insufficient weight to mental disorder that caused



                                         -2-
distorted perception of physical ailments, where claimant had undergone long-term
psychiatric treatment and psychiatrist opined she could not work).

      Finally, Mr. Trombley challenges the ALJ’s RFC findings and the hypothetical.
These challenges also fail, because the ALJ properly discounted the opinions of
Drs. Millis and Haber and properly discredited Mr. Trombley, and the RFC findings
are supported by the substantial evidence upon which the ALJ relied. See Haggard
v. Apfel, 175 F.3d 591, 595 (8th Cir. 1999) (hypothetical is sufficient if it sets forth
impairments that ALJ accepts as true and are supported by record as whole; VE’s
testimony based on properly phrased hypothetical constitutes substantial evidence);
Anderson v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995) (ALJ is to determine RFC
based on medical records, observations of treating physicians and others, and
claimant’s description of his limitations).

      The multiple sub-arguments Mr. Trombley raises also provide no basis for
reversal. Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-